ANDERSON, Circuit Judge, concurring:

     As the opinion for the court points out, at the relevant

time USAir had made a legitimate business decision not to

maintain part-time positions.   Plaintiff adduced no evidence to

raise an issue of fact that part-time work for her was a

reasonable accommodation in this particular work context.    In

light of this, plaintiff failed to carry her burden of

identifying a reasonable accommodation.   Stewart v. Happy

Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir.

1997) (a plaintiff has the burden of proving that the

accommodation identified by plaintiff is reasonable).

Accordingly, I concur and join the opinion for the court.